Name: Commission Implementing Regulation (EU) NoÃ 461/2011 of 12Ã May 2011 amending Regulation (EU) NoÃ 397/2010 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2010/2011 marketing year
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  international trade;  trade;  tariff policy
 Date Published: nan

 13.5.2011 EN Official Journal of the European Union L 124/41 COMMISSION IMPLEMENTING REGULATION (EU) No 461/2011 of 12 May 2011 amending Regulation (EU) No 397/2010 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2010/2011 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first paragraph, point (d), in conjunction with Article 4 thereof, Whereas: (1) According to Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007, the sugar produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences, are laid down by Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) Commission Regulation (EU) No 397/2010 of 7 May 2010 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2010/2011 marketing year (3) fixed the quantitative limit for the exports of out-of-quota sugar at 650 000 tonnes. This quantity was quickly used. Current high sugar prices provide an incentive for growers to sow additional areas of sugar beet in 2011. Taking into account that the WTO ceiling for exports in the 2010/2011 marketing year has not been fully used, it is appropriate to increase the export quantitative limit by 700 000 tonnes, to exploit all possible outlet for the product available. This measure will provide additional business opportunities for the Union sugar sector, including prospective opportunities for growers in relation to present sowings, and should further stabilise the market. (4) In order to enable economic actors to do the necessary planning of their operations, applications for export licences should be allowed as from the first week of July. It is appropriate to set the period of validity for these licences from 1 September 2011 to 31 December 2011 for this measure to cover only sugar produced under the new, September harvest. (5) Regulation (EU) No 397/2010 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 397/2010 is amended as follows: (1) in Article 1, paragraph 1 is replaced by the following: 1. For the 2010/2011 marketing year, running from 1 October 2010 to 30 September 2011, the quantitative limit referred to in Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007 shall be 1 350 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99.; (2) the following Article 2a is inserted: Article 2a By way of derogation from Article 8a of Regulation (EC) No 951/2006, the export licences issued as of 4 July 2011 for the quantities fixed by Article 1 shall be valid from 1 September 2011 until 31 December 2011. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 4 July 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 115, 8.5.2010, p. 26.